TATE, Judge.
The appellant did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, nor was any brief filed on his behalf. The appeal is therefore considered abandoned, and it will accordingly be dismissed. Rule VII, Section 4(b), Uniform Rules of the Courts of Appeal. See also: Wyatt v. Wyatt, 232 La. 467, 94 So.2d 439; Brumfield v. Giles, 231 La. 85, 90 So.2d 786, 787; Daunis v. Maryland Cas. Co., La.App. 2 Cir., 115 So.2d 225; Mitchell v. Martin, La.App. 1 Cir., 86 So.2d 211; Pharis v. Jowers, La.App. 2 Cir., 85 So.2d 389.
Appeal dismissed.